DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

With regard to 35 USC 103 (a) Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,517. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal transmitting/receiving information for downlink information, transmitting/receiving control information on the control channel and transmitting/receiving downlink data (See table 1) .
Examiner note: Downlink data is similar to PDSCH and control channel is similar to PDCCH based on examiner’s broadest reasonable interpretation in light of the specification. 


Current application 17/114039
1. (Currently Amended) A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, information associated with a set of resource blocks,
 the information including first information on a number of resource blocks; 




transmitting, to the terminal, control information on a physical downlink control channel (PDCCH) based on the first information, the control information including resource allocation information for a physical downlink shared channel (PDSCH); and

 transmitting, to the terminal, the PDSCH based on the control information and the set of the resource blocks, 

wherein the resource blocks for the PDSCH are included in the set of resource blocks. 

2. (New) The method of claim 1, wherein the information further includes second information on a number of symbols for the for the set of resource blocks.  
3. (New) The method of claim 1, wherein resource blocks for the PDCCH are included in the set of resource blocks, and wherein the resource allocation information indicates the resource blocks for the PDSCH included in the set of resource blocks.  
4. (New) The method of claim 1, wherein the PDCCH include at least one control channel element (CCE), and wherein a search space for the PDCCH is defined based on an aggregation level, and a number of the at least one control channel resource.  
5. (New) The method of claim 1, wherein the information is transmitted via a radio  resource control (RRC) message. 



6. (New) A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, information associated with a set of the resource blocks, the information including first information on a number of resource blocks of the set; receiving, from the base station, control information on a physical downlink control channel (PDC CH) based on the first information, the control information including resource allocation information for a physical downlink shared channel (PDSCH); and receiving, from the base station, the PDSCH based on the control information and the set of the resource blocks, wherein resource blocks for the PDSCH are included in the set of resource blocks.  
7. (New) The method of claim 6, wherein the information further includes second information on a number of symbols for the for the set of resource blocks.  
8. ('New) The method of claim 6, wherein resource blocks for the PDCCH are included in the set of resource blocks, and wherein the resource allocation information indicates the resource blocks for the PDSCH included in the set of resource blocks.  
9. (New) The method of claim 6, wherein the PDCCH includes at least one control channel element (CCE), and wherein a search space for the PDCCH is defined based on an aggregation level, and a number of the at least one control channel resource.  
10. (New) The method of claim 6, wherein the information is received via a radio resource control (RRC) message.  

 
Patent US 10,863,517

1. A downlink transmission method by a base station in a wireless communication system, the downlink transmission method comprising: 
transmitting, to the terminal, information including first information indicating a set of resource blocks associated with a control channel and second information indicating a number of symbols  (see claim 2/7/12/16) corresponding to the set of resource blocks by a radio resource control (RRC) message (see claims 5/10/15/20); 

transmitting, to the terminal, control information including information for downlink data on the control channel identified based on the first information and the second information; and 


transmitting, to the terminal, the downlink data on a data channel based on the control information, wherein the set of resource blocks includes at least one control channel resource, and 

wherein a search space for the control channel of the terminal is defined based on an aggregation level, a number of the at least one control channel resource (see claim 4/9/14/19).
2. The downlink transmission method of claim 1, wherein the information transmitted by the RRC message is associated with a part of a downlink bandwidth.
3. The downlink transmission method of claim 1, wherein the first information includes bit map information, wherein each bit of the bit map information corresponds to a set of 6 resource blocks.
4. The downlink transmission method of claim 1, wherein the second information includes duration information associated with a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols.
5. The downlink transmission method of claim 1, wherein the at least one control channel resource is mapped by a distributed or localized method in the set of resource blocks.
6. A downlink reception method by a terminal in a mobile communication system, the downlink reception method comprising: receiving, from a base station, information including first information indicating a set of resource blocks associated with a control channel and second information indicating a number of symbols corresponding to the set of resource blocks by a radio resource control (RRC) message; receiving, from the base station, control information including information for downlink data on the control channel identified based on the first information and the second information; and receiving, from the base station, the downlink data on a data channel based on the control information, wherein the set of resource blocks includes at least one control channel resource, and wherein a search space for the control channel of the terminal is defined based on an aggregation level, a number of the at least one control channel resource.
7. The downlink reception method of claim 6, wherein the information received by the RRC message is associated with a part of a downlink bandwidth.
8. The downlink reception method of claim 6, wherein the first information includes bit map information, wherein each bit of the bit map information corresponds to a set of 6 resource blocks.
9. The downlink reception method of claim 6, wherein the second information includes duration information associated with a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols.
10. The downlink reception method of claim 6, wherein the at least one control channel resource is mapped by a distributed or localized method in the set of resource blocks.




Claim Rejections - 35 USC § 103




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Kang et al. (US 2014/0003379) in view of Malladi et al. (US 2011/0110296), which was cited in the IDS filed on 3/07/2021.

With regard to claims 1 and 11, Kang teaches: A method (see figure 11)/A base station (See figure 13) in a communication system, the base station comprising: 
a transceiver (RF unit: paragraphs 137-139); and 
a controller (processor: paragraphs 137-139) configured to: 
transmit, to a terminal, information associated with a set of the resource blocks, the information including first information on a number of resource blocks of the set (See step 401 in figure 11: base station transmits higher layer message about E-control region: paragraph 127); 
transmit, to the terminal, control information on a physical downlink control channel (PDCCH) based on the first information (paragraphs 96, and 127-135: receive the E-control region), the control information including resource allocation information for a physical downlink shared channel (PDSCH) (paragraphs 69 and 100-103); and 

    PNG
    media_image1.png
    385
    377
    media_image1.png
    Greyscale

Although Kang states downlink control information includes resource allocation for PDSCH (paragraph 69) , Kang does not explicitly teach base station transmitted data based on E-control region.  Thus, Kang fails to explicitly discloses the base station can transmit, to the terminal, the PDSCH based on the control information and the set of the resource blocks, wherein resource blocks for the PDSCH are included in the set of resource blocks.  
Similar to Kang, Malladi teaches a base station that can transmit downlink control information on a new control region (see figure 6: paragraph 58). However, Malladi teaches base station transmit PDSCH based on the new control region ( see figures 3-4: paragraphs 50-51, and 53-54).  
 
[0054] As described herein, one or more devices operating according to the new network specification can define a new control region 410 in legacy general data resources (e.g., legacy PDSCH region 406 portion of the legacy resources 402). As shown, for example, resources for PDCCH 1 412 can be allocated in the new control region 410 at the beginning of the RB, and resource for PDSCH 1 414 (which can relate to PDCCH 1) can be partially allocated at the end of the RB (the other portion, in this example, is allocated at the end of the legacy resources 402 frequency range). Thus, data transmitted over PDCCH 1 412 and PDSCH 1 414 can be multiplexed. This can additionally occur for other PDCCH and PDSCH resources shown in the new control region 410. As described, a device receiving signals over the resources can blindly decode the new control region 410 based on a received location of the control region, decode the beginning of each RB according to received control data format information, decode a specific PDCCH based on received information in a dedicated signal or a designated search space, and/or the like, to obtain relevant control data.

    PNG
    media_image2.png
    596
    741
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have base station transmit, to the terminal, the PDSCH based on the control information and the set of the resource blocks, wherein resource blocks for the PDSCH are included in the set of resource blocks as taught by Malladi in wireless system of Kang in order to improve network efficiency (Malladi: paragraph 07). 

With regard to claim 6 and 16, Kang teaches: A method (see figure 12)/A terminal (See figure 13) in a communication system, the terminal comprising: a transceiver (RF unit: paragraphs 137-139); and a controller (processor: paragraphs 137-139) configured to: 
receive, from a base station, information associated with a set of the resource blocks, the information including first information on a number of resource blocks of the set (See step 401 in figure 11: base station transmits higher layer message about E-control region: paragraph 127);
 receive, from the base station, control information on a physical downlink control channel (PDCCH) based on the first information (paragraphs 127-135: receive the E-control region), the control information including resource allocation information for a physical downlink shared channel (PDSCH) (paragraphs 69 and 100-103).


    PNG
    media_image3.png
    305
    663
    media_image3.png
    Greyscale

Although Kang states downlink control information includes resource allocation for PDSCH (paragraph 69), Kang does not explicitly teach base station transmitted data based on E-control region.  Thus, Kang fails to explicitly discloses the mobile station can receive, from the base station, the PDSCH based on the control information and the set of the resource blocks, wherein resource blocks for the PDSCH are included in the set of resource blocks.  

Similar to Kang, Malladi teaches a base station that can transmit downlink control information on a new control region (see figure 6: paragraph 58). However, Malladi teaches base station transmit PDSCH based on the new control region ( see figures 3-4: paragraphs 50-51, and 53-54).  
 
[0050] In an example, the receiving component 308 can receive the SIB or dedicated signal, and the control region determining component 310 can discern location of the new control region from the SIB or location of specific control data according to the dedicated signal in the legacy general data resources. In another example, the control region determining component 310 can determine location of the new control region based on hardcoding, according to a network specification, provisioning from one or more disparate network components, configuration, and/or the like. Since legacy resources are being used, legacy devices can still be supported by an access point also providing the new control region. Control data component 302 can generate control data regarding communications with the wireless device 106 and schedule the control data over a portion of resources (e.g., a control channel) defined in the new control region. Moreover, if frequency hopping or other interference mitigation is utilized, the control data component 302 can schedule control data accordingly. Multiplexing component 304 can multiplex control channels with control channels for other devices, general data channels for wireless device 106 or other devices, and/or the like, as described.
[0051] For example, the control region defining component 204 can allocate one control channel per RB and the remainder of the RB can be allocated to a general data channel. In this example, the multiplexing component 304 can multiplex the control channel with a related data channel. In another example, the control region defining component 204 can allocate multiple channels per RB (e.g., the new control region can be filled in time rather than frequency over the legacy network specification general data resources).

    PNG
    media_image4.png
    756
    661
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have mobile station receive, from the base station, the PDSCH based on the control information and the set of the resource blocks, wherein resource blocks for the PDSCH are included in the set of resource block as taught by Malladi in wireless system of Kang in order to improve network efficiency (Malladi: paragraph 07). 

With regard to claims 2, 7, 12, and 17, Kang teaches: wherein the information further includes second information on a number of symbols for the for the set of resource blocks (paragraphs 103-105: 
 [0103] 1) The base station may transport 1. presence or absence of the E-control region, 2. location information of the E-control region, 3. size information of the E-control region in terms of the time, and 4. size information of the E-control region in terms of the frequency through higher layer information, the existing physical channels (for example, the PBCH, the PDSCH, and the PDCCH), or the E-PCFICH. Herein, the number of OFDM symbols or the number of slots may be given as the size information in terms of the time and the number of resource blocks or the number of subcarriers may be given as the size information in the frequency region. The location information of the E-control region may be regarded as scheduling information. That is, the UE may know a reference time and a reference frequency at which the E-control region is transported by the location information of the E-control region. For example, the UE may know in what subframe the E-control region by the location information of the E-control region and know a start frequency in the E-control region.
).  
With regard to claims 3, 8, 13,  and 18: Kang teaches: wherein resource blocks for the PDCCH are included in the set of resource blocks (paragraphs 100-103). Although Kang discloses the uplink shared data and uplink control information is multiplexed together on a set of resources blocks (paragraphs 62-63 and figure 4), Kang does not disclose the multiplexing process on the downlink subframe.  Thus, Kang fails to explicitly discloses the resource allocation information indicates the resource blocks for the PDSCH included in the set of resource blocks.  
Similar to Kang, Malladi teaches a base station that can transmit downlink control information on a new control region (see figure 6: paragraph 58). However, Malladi teaches base station transmit PDSCH based on the new control region in a set of resource blocks( see figures 3-4: paragraphs 50-51, and 53-54: see multiplexing component for downlink control and general data information).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have the resource allocation information indicates the resource blocks for the PDSCH included in the set of resource blocks as taught by Malladi in wireless system of Kang in order to improve network efficiency (Malladi: paragraph 07). 

With regard to claims 4, 9, 14, and 19, Kang teaches: wherein the PDCCH includes at least one control channel element (CCE), and wherein a search space for the PDCCH is defined based on an aggregation level, and a number of the at least one control channel resource (see figure 8: paragraphs 81-88:

    PNG
    media_image5.png
    364
    522
    media_image5.png
    Greyscale

).


With regard to claims 5, 10, 15, and 20, Kang teaches:  wherein the information is transmitted via a radio resource control (RRC) message (paragraphs 127 and 137: 
[0137] A base station 100 includes a processor 110, a memory 120, and a radio frequency (RF) unit 130. The processor 110 implements a function, a process, and/or a method which are proposed. For example, the processor 110 may transport, to the UE, the presence or absence of the E-control region, the location information of the E-control region, the size information of the E-control region in terms of the time, and the size information of the E-control region in terms of the frequency through the existing physical channel or R-PCFICH as the higher layer message such as the RRC message or the physical layer signal such as the DCI or CFI. The memory 120 is connected with the processor 110 to store various information for driving the processor 110. The RF unit 130 is connected with the processor 110 to transport and/or receive a radio signal. ).  

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/11/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419